
	
		I
		112th CONGRESS
		2d Session
		H. R. 6039
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To preserve the Green Mountain Lookout in the Glacier
		  Peak Wilderness of the Mount Baker-Snoqualmie National Forest.
	
	
		1.Short titleThis Act may be cited as the Green
			 Mountain Lookout Heritage Protection Act.
		2.Clarification of
			 legal authority of Green Mountain Lookout
			(a)Legal authority
			 of LookoutSection 4(b) of
			 the Washington State Wilderness Act of 1984 (Public Law 98–339; 98 Stat. 300;
			 16 U.S.C. 1131 note) is amended by striking the period at the end and inserting
			 the following: , and except that with respect to the lands described in
			 section 3(5), the designation of such lands as a wilderness area shall not
			 preclude the operation and maintenance of Green Mountain
			 Lookout.
			(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Washington State Wilderness Act of 1984.
			3.Preservation of
			 Green Mountain Lookout locationThe Secretary of Agriculture, acting through
			 the Chief of the Forest Service, may not move Green Mountain Lookout from its
			 current location on Green Mountain in the Mount Baker-Snoqualmie National
			 Forest unless the Secretary determines that moving Green Mountain Lookout is
			 necessary to preserve the Lookout or to ensure the safety of individuals on or
			 around Green Mountain. If the Secretary makes such a determination, the
			 Secretary shall move the Green Mountain Lookout to a location outside of the
			 lands described in section 3(5) of the Washington State Wilderness Act of 1984
			 and designated as a wilderness area in section 4(b) of such Act.
		
